Citation Nr: 0926014	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-24 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for muscle 
tension headaches due to undiagnosed illness, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased initial disability rating for 
fibromyalgia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) dated in January 2007, February 2008 and October 
2008.  

In September 2006, the Veteran filed a claim for an increased 
rating for his muscle tension headaches due to undiagnosed 
illness and for claims of entitlement to service connection 
for fibromyalgia, sleep apnea, irritable bowel syndrome, and 
laryngitis as secondary to his service-connected hiatal 
hernia.  A rating decision dated January 2007 confirmed and 
continued the Veteran's disability rating for muscle tension 
headaches due to undiagnosed illness as 10 percent disabling, 
and denied the service connection claims.  The Veteran 
submitted a notice of disagreement in January 2007 concerning 
all issues.  A June 2007 rating decision granted entitlement 
to service connection for irritable bowel syndrome.  
Accordingly, this issue is resolved and no longer before the 
Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d  1030 (Fed. Cir. 
1997).  The Veteran participated in a Decision Review Officer 
hearing in August 2007.  A transcript of that proceeding has 
been associated with the Veteran's claims file.  During his 
hearing, the Veteran withdrew the issues of entitlement to 
service connection for sleep apnea and laryngitis.

A rating decision dated February 2008 increased the Veteran's 
disability rating for muscle tension headaches from 10 
percent to 30 percent disabling, and granted entitlement to 
service connection for fibromyalgia, assigning a 10 percent 
disability rating.  The Veteran submitted a notice of 
disagreement with these assignments and perfected his appeal 
in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
claims of an increased disability rating for muscle tension 
headaches due to undiagnosed illness and an increased 
disability rating for fibromyalgia.

On his VA Form 9, received in August 2007, and a notice of 
disagreement, received in April 2008, the Veteran indicated 
that he wished to have a hearing with a member of the Board 
concerning his claims of an increased disability rating for 
muscle tension headaches due to undiagnosed illness and 
fibromyalgia.  There is no evidence in the record that notes 
the Veteran's wish to withdraw his request for a Board 
hearing.  As such, these claims must be remanded to afford 
the Veteran a Board hearing.

Accordingly, the case is REMANDED for the following action:

The claims of entitlement for an increased 
disability rating for muscle tension 
headaches due to undiagnosed illness and 
fibromyalgia are remanded to the AMC/RO to 
schedule the Veteran for a videoconference 
or Travel Board hearing before a member of 
the Board, whichever he selects.  
Thereafter, these issues should be 
returned directly to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

